Citation Nr: 1631087	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for ischemic heart disease to include coronary artery disease (CAD) and myocardial infarction residuals claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1967 to November 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, denied service connection for CAD claimed as the result of herbicide exposure.  In September 2014, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Herbert J. Thomas during April 1968 when the ship was in the Saigon River, an inland waterway of the Republic of Vietnam.  

2.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  

3.  CAD and associated myocardial infarction residuals were diagnosed following active service.  


CONCLUSION OF LAW

The criteria for service connection for CAD and myocardial infarction residuals claimed as the result of herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for CAD and myocardial infarction residuals.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Ischemic Heart Disease Claimed as 
the Result of Herbicide Exposure

The Veteran contends that he incurred ischemic heart disease as the result of his presumed herbicide exposure while aboard the U.S.S. Herbert J. Thomas when it was in the Saigon River in the Republic of Vietnam.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and ischemic heart disease to include CAD becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In Haas v. Peake, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the provisions of 38 C.F.R. § 3.307(a)(6)(iii) require the veteran's presence at some point on the landmass or inland waters of Vietnam.  See also Gray v. McDonald, 27 Vet. App. 313, 321 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion.")  

The Veteran's service personnel records reflect that he served aboard the U.S.S. Herbert J. Thomas from November 1967 to November 1968.  The deck logs of the U.S.S. Herbert J. Thomas for the month of April 1968 state that the vessel sailed "on various courses at various speeds while proceeding to assigned anchorage upriver in Saigon River."  The Saigon River is an inland waterway of the former Republic of Vietnam.  

Private clinical documentation dated in May 1997 states that the Veteran was diagnosed with arteriosclerotic heart disease (CAD) and a history of a prior myocardial infarction.  

The Veteran is presumed to have been exposed to herbicides while serving aboard the U.S.S. Herbert J. Thomas in the Republic of Vietnam and subsequently manifested CAD and associated myocardial infarction residuals following service separation.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for CAD and myocardial infarction residuals is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for CAD and myocardial infarction residuals is granted.  



__________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


